ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_04_EN.txt. 885




                SEPARATE OPINION OF JUDGE TOMKA



   Jurisdiction of the Court under Article 36 (2) of Statute — Existence of a
dispute — No prior negotiations or notice necessary before seising Court —
Existence of a dispute a condition for exercise of jurisdiction — Dispute in principle
to exist at date of Application — Court has applied condition flexibly and taken
into account subsequent events — Proceedings clarified that a dispute between the
Marshall Islands and the United Kingdom exists — Court should have considered
other objections to jurisdiction.

   Admissibility — Article VI of 1968 Treaty on the Non-Proliferation of Nuclear
Weapons — Nature of obligations thereunder — Disarmament requires
co-operation between all States, in particular nuclear States — Court cannot
consider position of one nuclear State without considering and understanding
positions of other nuclear States — Absence of other nuclear powers before Court
prevents consideration of claims in proper multilateral context — Application
inadmissible.


   1. For the ﬁrst time in almost a century of adjudication of inter-State
disputes in the Peace Palace, the “World” Court (the Permanent Court of
International Justice and the International Court of Justice) has dismissed
a case on the ground that no dispute existed between the Applicant and
the Respondent prior to the ﬁling of the Application instituting proceed-
ings 1. The Court seems not to be interested in knowing whether a dispute
between them exists now.
   2. I am not convinced by the approach taken by the Court, despite
many references to its case law. In my view, other decisions of the Court,
and its predecessor, point in a diﬀerent direction. Therefore, to my regret,
I am unable to support the Court’s upholding of the objection based on
the absence of a dispute.

    1 This does not include requests for interpretation under Article 60 of the Court’s

Statute, which also — at least in the English version — uses the term “dispute” (the French
text of the Statute uses the term “contestation”) (see, e.g., Request for Interpretation of
the Judgment of 20 November 1950 in the Asylum Case (Colombia v. Peru), Judgment,
I.C.J. Reports 1950, p. 403). Where there is no disagreement between the parties about the
meaning and scope of a Judgment, there is nothing to interpret (see Request for Interpre-
tation of the Judgment of 31 March 2004 in the Case concerning Avena and Other Mexican
Nationals (Mexico v. United States of America) (Mexico v. United States of America),
Judgment, I.C.J. Reports 2009, p. 17, para. 45). Requests for interpretation cannot serve the
purpose of seeking a decision of the Court on matters not brought before the Court in the
original proceedings (see, e.g., Request for Interpretation of the Judgment of 15 June 1962
in the Case concerning the Temple of Preah Vihear (Cambodia v. Thailand) (Cambodia v.
Thailand), Judgment, I.C.J. Reports 2013, pp. 303-304, para. 56).

56

886              nuclear arms and disarmament (sep. op. tomka)

  3. Is it really the case that the Marshall Islands and the United King-
dom did not, by April 2014, have a dispute relating to the latter’s compli-
ance with Article VI of the 1968 Treaty on the Non-Proliferation of
Nuclear Weapons (hereinafter the “NPT”), and that they do not have
such a dispute now? Do the positions of the Marshall Islands and the
United Kingdom on the latter’s performance of its obligations under the
provisions of the NPT coincide?
  4. The Marshall Islands in its Application alleges, inter alia, that
         “[t]he United Kingdom has not pursued in good faith negotiations to
         cease the nuclear arms race at an early date through comprehensive
         nuclear disarmament or other measures, and instead is taking actions
         to improve its nuclear weapons system and to maintain it for the
         indeﬁnite future.
            Similarly, the UK has not fulﬁlled its obligation to pursue in good
         faith negotiations leading to nuclear disarmament in all its aspects
         under strict and eﬀective international control and instead has
         opposed the eﬀorts of the great majority of States to initiate such
         negotiations.” (Application instituting proceedings, pp. 12 and 14,
         paras. 15-16.)
On the basis of these allegations, the Marshall Islands requests the Court
to issue a declaratory judgment ﬁnding “that the United Kingdom has
violated and continues to violate its international obligations under the
NPT, more speciﬁcally under Article VI of the Treaty” through various
acts and omissions (emphasis added) 2. The Marshall Islands further
requests the Court
         “to order the United Kingdom to take all steps necessary to comply
         with its obligations under Article VI of the [NPT] and under custom-
         ary international law within one year of the Judgment, including the
         pursuit, by initiation if necessary, of negotiations in good faith aimed
         at the conclusion of a convention on nuclear disarmament in all its
         aspects under strict and eﬀective international control.” (Ibid., p. 60,
         para. 116.)

   5. The same submissions have been made by the Marshall Islands in its
Memorial ﬁled on 16 March 2015.
   6. There can be no doubt that the United Kingdom denies that it is in
breach of its obligations under the NPT. In its written pleading on prelimi-
nary objections, it made clear that “[t]he United Kingdom considers the
allegations to be manifestly unfounded on the merits.” Indeed, it was not
only in the pleadings that the United Kingdom rejected the views of the
Marshall Islands. While the Court was deliberating in this case, Her
Majesty’s Government took a decision to modernize the country’s nuclear
arsenal, through the replacement of four nuclear submarines, the
     2   For the full text of the request, see paragraph 11 of the Judgment.

57

887          nuclear arms and disarmament (sep. op. tomka)

decision having been approved by the Parliament at Westminster 3. Such
modernization appears to have been envisaged as being undertaken at great
expense, with an apparent intention that the system be used for several
decades to come 4. While it is not appropriate at this stage for me to take a
position on whether such a decision is in conformity with the United King-
dom’s obligations under the NPT, there cannot, in my mind, be any doubt
that it is in opposition to the view of the Marshall Islands, which is critical
of the United Kingdom “taking actions to improve its nuclear weapons
system and to maintain it for the indeﬁnite future” (see paragraph 4 above).


                                  I. Jurisdiction

  7. The United Kingdom has raised ﬁve preliminary objections. Accord-
ing to the ﬁrst one,
      “there is no justiciable ‘dispute’ between the Marshall Islands and the
      United Kingdom . . . within the meaning of this term in Articles 36 (2),
      38 (1) and 40 (1) of the Court’s Statute, Article 38 (1) of the Rules,
      and relevant applicable customary international law and jurispru-
      dence”.


The Respondent emphasizes that
      “[i]n particular, relying inter alia on the principle set out in Article 43
      of the International Law Commission’s Articles on State Responsi-
      bility . . . and addressed in the Court’s recent judgments in Georgia v.
      Russia and Belgium v. Senegal, the United Kingdom contends that
      the failure by the Marshall Islands to give the United Kingdom any
      notice whatever of its claim renders the asserted dispute non-justicia-
      ble, with the eﬀect of depriving the Court of jurisdiction to decide on
      the claims related thereto and/or making them inadmissible” (refer-
      ence omitted).
  8. The Court has concluded that it “does not have jurisdiction under
Article 36, paragraph 2, of its Statute” (Judgment, para. 58).

    3 See the decision of the United Kingdom Parliament reported in House of Commons,

Hansard, Vol. 613, columns 656-660, https://hansard.parliament.uk/Commons/2016-07-18/
debates/16071818000001/UKSNuclearDeterrent#division-4854 (18 July 2016).
    4 See the United Kingdom’s National Security Strategy and Strategic Defence and Secu-

rity Review (2015), https://www.gov.uk/government/uploads/system/uploads/attachment_
data/ﬁle/478933/52309_Cm_9161_NSS_SD_Review_web_only.pdf, para. 4.76, which esti-
mated the nuclear submarines’ manufacturing cost at £31 billion, “with the ﬁrst submarine
entering service in the early 2030s”. See also Claire Mills, Replacing the UK’s “Trident”
Nuclear Deterrent, House of Commons Brieﬁng Paper No. 7353, http://researchbrieﬁngs.
ﬁles.parliament.uk/documents/CBP-7353/CBP-7353.pdf (12 July 2016), pp. 47-48.


58

888         nuclear arms and disarmament (sep. op. tomka)

   9. It is to be recalled that the basis of jurisdiction relied upon by the
Marshall Islands is two declarations under Article 36, paragraph 2, of the
Statute of the Court, one deposited by the Marshall Islands on
24 April 2013 and the other by the United Kingdom on 5 July 2004.
   10. When analysing issues of jurisdiction, caution has to be taken in
relying on diﬀerent pronouncements of the Court, in particular, depend-
ing upon whether the basis invoked is Article 36 (2) declarations or a
compromissory clause contained in a treaty. Both declarations and com-
promissory clauses may set certain preconditions for the seising of the
Court. The Court’s jurisprudence has to be viewed in light of the relevant
provisions underpinning its jurisdiction in any given case.

   11. The Court in the present Judgment (see paragraph 38) recalls its
previous view, that when “[i]t has been seised on the basis of declarations
made . . . which . . . do not contain any condition relating to prior nego-
tiations to be conducted within a reasonable time” (Land and Maritime
Boundary between Cameroon and Nigeria (Cameroon v. Nigeria), Prelimi-
nary Objections, Judgment, I.C.J. Reports 1998, p. 322, para. 109), no
such negotiations are required prior to the ﬁling of the Application. In
the same Judgment, the Court clariﬁed that a State is “not bound to
inform [the other State] of its intention to bring proceedings before the
Court” (ibid., p. 297, para. 39).
   12. The United Kingdom’s reliance on the ILC Articles on State
Responsibility for its argument that the Marshall Islands’ failure to give
it any notice of its claims “renders the asserted dispute non-justiciable,
with the eﬀect of depriving the Court of jurisdiction” (see paragraph 7
above), is of no assistance to the Respondent. As the Court notes (see
paragraph 45 of the Judgment) the commentaries adopted by the Com-
mission state expressis verbis that “[t]he present articles are not concerned
with questions of the jurisdiction of international courts and tribunals, or
in general with the conditions for the admissibility of cases brought before
such courts or tribunals” 5.

   13. The United Kingdom also argues that “the existence of a legal dis-
pute” is one of “the conditions for the Court’s jurisdiction” and “must be
satisﬁed at the time of the Application”. It presents the argument also in
a modiﬁed form, stating that “[t]he existence of a dispute — a necessary
condition for the exercise of the Court’s jurisdiction in terms of Arti-
cle 36 (2) of the Statute of the Court — must also be determined on [the]
date [on which the act instituting proceedings is ﬁled]” (emphasis added).



   5 Yearbook of the International Law Commission, 2001, Vol. II, Part Two, p. 120,

para 1, of the commentary to Article 44 entitled “Admissibility of claims”; see also
James Crawford, The International Law Commission’s Articles on State Responsibility:
Introduction, Text and Commentaries, Cambridge University Press, 2002, p. 264.

59

889         nuclear arms and disarmament (sep. op. tomka)

   14. Although the Court has, on a number of occasions, stated that the
existence of a dispute is a condition for its jurisdiction, in my view, it is
more properly characterized as a condition for the exercise of the Court’s
jurisdiction. The jurisdiction of this Court is based on the consent of
States. If States make declarations under Article 36 (2) of the Statute
“they recognize as compulsory ipso facto and without special agreement,
in relation to any other State accepting the same obligation, the jurisdic-
tion of the Court in all legal disputes concerning [the matters speciﬁed in
letters (a) to (d) of that paragraph]”. The Court’s jurisdiction in relation
to a State which has made a declaration is established from the moment
the declaration is deposited with the Secretary-General of the United
Nations, and remains in force as long as it is either not withdrawn or has
not lapsed if it has been made for a speciﬁed period of time. The Court
has explained that
      “by the deposit of its Declaration of Acceptance [of the Court’s juris-
      diction under Article 36 (2) of the Statute] with the Secretary-General,
      the accepting State becomes a Party to the system of the Optional
      Clause in relation to the other declarant States, with all the rights and
      obligations deriving from Article 36. The contractual relation between
      the Parties and the compulsory jurisdiction of the Court resulting
      therefrom are established, ‘ipso facto and without special agreement’,
      by the fact of the making of the Declaration.” (Right of Passage over
      Indian Territory (Portugal v. India), Preliminary Objections, Judg-
      ment, I.C.J. Reports 1957, p. 146; emphasis added.)
The Court further speciﬁed that it is on the date when the second declar-
ant State deposits its Declaration of Acceptance “that the consensual
bond, which is the basis of the Optional Clause, comes into being between
the States concerned” (ibid.).
   15. Thus, it is not the emergence of a dispute which establishes the
Court’s jurisdiction or perfects it. The emergence of a dispute is a necessary
condition, in the event that one of the disputing parties which has accepted
the Court’s jurisdiction decides to bring an Application instituting proceed-
ings before the Court against another State with an Article 36 declaration
in force, for the Court to exercise that jurisdiction. The disappearance of
the dispute during the proceedings, either because the parties have reached
a settlement or because of intervening circumstances, does not deprive the
Court of its jurisdiction. However, the Court in such a situation will not
give any judgment on the merits, as there is nothing upon which to decide.
It would limit itself either to taking note of the settlement in its Order and
directing the Registrar “that the case be removed from the list” (see, e.g.,
Passage through the Great Belt (Finland v. Denmark), Order of 10 Septem-
ber 1992, I.C.J. Reports 1992, p. 349) or concluding that a claim “no longer
has any object and that the Court is therefore not called upon to give a
decision thereon” (see, e.g., Nuclear Tests (Australia v. France), Judgment,
I.C.J. Reports 1974, p. 272, para. 62; Nuclear Tests (New Zealand v.
France), Judgment, I.C.J. Reports 1974, p. 478, para. 65).

60

890        nuclear arms and disarmament (sep. op. tomka)

   16. The function of the Court “is to decide in accordance with interna-
tional law such disputes as are submitted to it” (Article 38, paragraph 1,
of the Statute). The Court does so as the principal judicial organ of the
United Nations, thus contributing to the achievement of its purposes, one
of them being “to bring about by peaceful means, and in conformity with
the principles of justice and international law, adjustment or settlement of
international disputes” (Article 1, paragraph 1, of the Charter of the
United Nations). In order to discharge this function, the dispute must still
exist when the Court decides on its merits, provided that it has jurisdic-
tion and the Application is admissible. While the formulation of Arti-
cle 38, paragraph 1, of the Statute implies that the dispute will already
exist when proceedings before the Court are instituted, the phrase about
the Court’s function, added to the text of Article 38 at the Conference in
San Francisco, was not intended to constitute a condition for the Court’s
jurisdiction. Article 38 concerns the law to be applied by the Court, while
for its jurisdiction — in addition to Articles 34 and 35 — Articles 36 and
37 are particularly relevant. What the Court says in paragraph 42 of its
present Judgment should thus be viewed as a mere observation and not as
determinative for its jurisdiction.


   17. As the Court has stated on a number of occasions the “dispute
must in principle exist at the time the Application is submitted to the
Court” (Questions relating to the Obligation to Prosecute or Extradite
(Belgium v. Senegal), Judgment, I.C.J. Reports 2012 (II), p. 442, para. 46,
quoting Application of the International Convention on the Elimination of
All Forms of Racial Discrimination (Georgia v. Russian Federation), Pre-
liminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 85, para. 30
(emphasis added); see also Alleged Violations of Sovereign Rights and
Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2016 (I), p. 27, para. 52; Appli-
cation of the Convention on the Prevention and Punishment of the Crime of
Genocide (Croatia v. Serbia), Preliminary Objections, Judgment,
I.C.J. Reports 2008, pp. 437-438, paras. 79-80, quoting Application of the
Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections, Judg-
ment, I.C.J. Reports 1996 (II), p. 613, para. 26).
   18. Despite repeating this general rule (see Judgment, paragraph 42),
the Court has, however, adopted rather a very strict requirement that the
dispute must have existed prior to the ﬁling of the Marshall Islands’
Application.
   19. In some cases, circumstances will dictate that the dispute must
indeed exist as at the date of the Application. Such was the situation in
the recent case concerning Alleged Violations of Sovereign Rights and
Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia), for in
that case Colombia’s denunciation of the Pact of Bogotá took eﬀect
almost immediately after the Application was ﬁled (see Preliminary Objec-

61

891        nuclear arms and disarmament (sep. op. tomka)

tions, Judgment, I.C.J. Reports 2016 (I), pp. 49-50, para. 17, pp. 52-53,
para. 24, p. 56, para. 34, and p. 60, para. 48). As Colombia’s acceptance
of the jurisdiction of the Court under the Pact had thus been terminated
upon the taking eﬀect of its denunciation, Nicaragua could not have sub-
sequently ﬁled an Application and the Court thus considered whether a
dispute had previously emerged (ibid., paras. 52 et seq.). Likewise, in the
Georgia v. Russia case, the Court was considering a speciﬁc compromis-
sory clause contained in the International Convention on the Elimination
of All Forms of Racial Discrimination that required that there be a “dis-
pute . . . with respect to the interpretation or application of this Conven-
tion, which is not settled by negotiation or by the procedures expressly
provided for in this Convention . . .” (Article 22, quoted in Application of
the International Convention on the Elimination of All Forms of Racial Dis-
crimination (Georgia v. Russian Federation), Preliminary Objections,
Judgment, I.C.J. Reports 2011 (I), p. 81, para. 20; emphasis added).
There thus had to be a dispute that “is not settled by negotiation”, a
requirement which the Court characterized as among the “preconditions
to be fulﬁlled before the seisin of the Court” (ibid., p. 128, para. 141). If a
compromissory clause requires prior negotiations before ﬁling the Appli-
cation as one of the “preconditions” for seising the Court, logically the
dispute should have arisen prior to instituting the proceedings before the
Court. Moreover, the dispute and the required negotiations should have
been related to the subject-matter of the Convention which contains the
compromissory clause — racial discrimination in the Georgia v. Russia
case. Any kind of bilateral political talks would not satisfy that require-
ment. The Judgment in Georgia v. Russia should be viewed in this light.
Therefore, I cannot agree with the view of those who consider that it
indicates the beginning of a more formalistic approach to the existence of
a dispute in the Court’s jurisprudence.


  20. Where there are no circumstances requiring that the dispute exist
by a particular date, the Court has been rather more ﬂexible in not limit-
ing itself only to the period prior to the ﬁling of the Application in order
to ascertain whether a dispute existed between the parties before it.
  21. In the Application of the Convention on the Prevention and Punish-
ment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia)
case, that Court, when “verify[ing] whether there [was] a dispute between
the Parties that falls within the scope of [the] provision [of Article IX of
the Convention]” (Preliminary Objections, Judgment, I.C.J. Reports
1996 (II), p. 614, para. 27), observed that
     “[w]hile Yugoslavia has refrained from ﬁling a Counter-Memorial on
     the merits and has raised preliminary objections, it has nevertheless
     wholly denied all of Bosnia and Herzegovina’s allegations, whether at
     the stage of proceedings relating to the requests for the indication of
     provisional measures, or at the stage of the present proceedings relating
     to those objections” (ibid., para. 28; emphasis added).

62

892          nuclear arms and disarmament (sep. op. tomka)

Manifestly, a very serious military conﬂict in Bosnia and Herzegovina
had been going on already for a year prior to the ﬁling of the Application
on 20 March 1993. The war on the territory of Bosnia and Herzegovina
broke out shortly after its declaration of independence on 6 March 1992.
The Court, however, did not inquire whether any allegation or claim of a
breach of the obligations under the Genocide Convention had been made
prior to the submission of the case to the Court. It limited itself to noting
that “the principal requests submitted by Bosnia and Herzegovina are for
the Court to adjudge and declare that Yugoslavia has in several ways
violated the Genocide Convention” (I.C.J. Reports 1996 (II), p. 614,
para. 28) and then noting, in the passage quoted above, the denial of
these allegations by the Respondent in the course of the proceedings
before the Court. The Court did not refer to a denial of such allegations
prior to its seisin by the Applicant.
   22. Moreover, from an early period of its adjudication the World
Court has shown a reasonable amount of ﬂexibility, not being overly for-
malistic, when it comes to the timing at which jurisdictional requirements
are to be met (see similarly Application of the Convention on the Preven-
tion and Punishment of the Crime of Genocide (Croatia v. Serbia), Pre-
liminary Objections, Judgment, I.C.J. Reports 2008, p. 438, para. 81).
   23. In a case decided in 1925, the Respondent argued, inter alia, “that
the Court has no jurisdiction because the existence of a diﬀerence of opin-
ion in regard to the construction and application of the Geneva Conven-
tion had not been established before the ﬁling of the Application” (Certain
German Interests in Polish Upper Silesia, Jurisdiction, Judgment No. 6,
1925, P.C.I.J., Series A, No. 6, p. 13; emphasis added). The Court looked
at the compromissory clause, and noticed that it “does not stipulate that
diplomatic negotiations must ﬁrst of all be tried” and that under that
clause “recourse may be had to the Court as soon as one of the Parties
considers that a diﬀerence of opinion arising out of the construction and
application of [certain Articles of the Convention] exists” (ibid., p. 14). In
dismissing the objection the Court made a pronouncement which, in my
view, is clearly apposite to the case at hand. It said:

         “Now a diﬀerence of opinion does exist as soon as one of the Gov-
      ernments concerned points out that the attitude adopted by the other
      conﬂicts with its own views. Even if, under [the compromissory clause],
      the existence of a deﬁnite dispute were necessary, this condition could
      at any time be fulﬁlled by means of unilateral action on the part of the
      applicant Party. And the Court cannot allow itself to be hampered by
      a mere defect of form, the removal of which depends solely on the
      Party concerned.” (Ibid.) 6

   6 The force of this statement is strengthened by the fact that it seems all elected judges

were in agreement with it; only a “National Judge”, as judges ad hoc were at that time
designated, chosen by the Respondent, dissented.

63

893         nuclear arms and disarmament (sep. op. tomka)

   24. This dictum originated from the principle which the Permanent
Court had enunciated a year earlier, in 1924, in the Mavrommatis Pales-
tine Concessions case (see Application of the Convention on the Prevention
and Punishment of the Crime of Genocide (Bosnia and Herzegovina v.
Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
p. 613, para. 26). In response to an argument that the proceedings were
not validly instituted because “the application was ﬁled before [the rele-
vant protocol] had become applicable”, the Permanent Court stated:

         “Even if the grounds on which the institution of proceedings was
      based were defective for the reason stated, this would not be an ade-
      quate reason for the dismissal of the applicant’s suit. The Court,
      whose jurisdiction is international, is not bound to attach to matters
      of form the same degree of importance which they might possess in
      municipal law. Even, therefore, if the application were premature
      because the Treaty of Lausanne had not yet been ratiﬁed, this circum-
      stance would now be covered by the subsequent deposit of the neces-
      sary ratiﬁcations.” (Mavrommatis Palestine Concessions, Judgment
      No. 2, 1924, P.C.I.J., Series A, No. 2, p. 34.)
   25. The Court applied this principle in Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Bosnia and Her-
zegovina v. Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports
1996 (II), pp. 613-614, para. 26. As the Court there observed (ibid.), it
also did so in Northern Cameroons (Cameroon v. United Kingdom), Pre-
liminary Objections, Judgment, I.C.J. Reports 1963, p. 28, and in Military
and Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
1984, pp. 428-429, para. 83. Indeed, in the former Judgment, the Court
highlighted that “the Court, like its predecessor, the Permanent Court of
International Justice, has always had recourse to the principle according
to which it should not penalize a defect in a procedural act which
the applicant could easily remedy” (Application of the Convention on the
Prevention and Punishment of the Crime of Genocide (Bosnia and
Herzegovina v. Yugoslavia), Preliminary Objections, Judgment,
I.C.J. Reports 1996 (II), p. 613, para. 26; emphasis added).


   26. More recently, the Court invoked this principle in 2008 in the case
concerning the Application of the Convention on the Prevention and Pun-
ishment of the Crime of Genocide (Croatia v. Serbia), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2008, p. 412. The Court “emphasized that
a State which decides to bring proceedings before the Court should care-
fully ascertain that all the requisite conditions for the jurisdiction of the
Court have been met at the time proceedings are instituted” (ibid., p. 438,
para. 80). Nonetheless, the Court went on that it “has also shown realism
and ﬂexibility in certain situations in which the conditions governing the

64

894         nuclear arms and disarmament (sep. op. tomka)

Court’s jurisdiction were not fully satisﬁed when proceedings were initi-
ated but were subsequently satisﬁed” (Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Croatia v.
Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008, p. 438,
para. 81). It referred (ibid., p. 439, para. 82) to the principle outlined in
the Mavrommatis case, noted above, whereby the Court “is not bound to
attach to matters of form the same degree of importance which they
might possess in municipal law”. The Court concluded that

      “what matters is that, at the latest by the date when the Court decides
      on its jurisdiction, the applicant must be entitled, if it so wishes, to
      bring fresh proceedings in which the initially unmet condition would
      be fulﬁlled. In such a situation, it is not in the interests of the sound
      administration of justice to compel the applicant to begin the pro-
      ceedings anew — or to initiate fresh proceedings — and it is prefera-
      ble, except in special circumstances, to conclude that the condition
      has, from that point on, been fulﬁlled.” (Ibid., p. 441, para. 85.)

It explained the rationale behind the principle as follows:
      “it is concern for judicial economy, an element of the requirements of
      the sound administration of justice, which justiﬁes application of the
      jurisprudence deriving from the Mavrommatis Judgment in appropri-
      ate cases. The purpose of this jurisprudence is to prevent the needless
      proliferation of proceedings.” (Ibid., p. 443, para. 89.)
   27. If the existence of a dispute is considered necessary for the Court’s
jurisdiction (as stated above in paragraph 14, I consider it rather a condi-
tion for the exercise of the Court’s jurisdiction), there is no compelling
reason why the principle cannot be applied to such a condition. As I have
already outlined, that was the position taken in the Certain German Inter-
ests case, which was cited by the Court in the more recent Croatia v. Ser-
bia case (see ibid., p. 439, para. 82). Indeed, the Court in the latter case
highlighted that “it is of no importance which condition was unmet at the
date the proceedings were instituted, and thereby prevented the Court at
that time from exercising its jurisdiction, once it has been fulﬁlled subse-
quently” (ibid., p. 442, para. 87).

  28. This is, as I understand it, the jurisprudence of the Court on the
conditions to be met for its jurisdiction — not excessively formalistic, but
rather reasonable, allowing it to exercise its function to resolve disputes
between States brought before it. I cannot agree with the view that the
Judgment in Questions relating to the Obligation to Prosecute or Extradite
(Belgium v. Senegal) (I.C.J. Reports 2012 (II), p. 422) represents a
departure in the Court’s jurisprudence. That case was about the failure of
Senegal to bring to justice Hissène Habré to account for acts committed
during his rule as President of Chad. In the diplomatic exchanges prior to

65

895        nuclear arms and disarmament (sep. op. tomka)

bringing the matter before the Court, Belgium always argued in terms of
obligations under the Convention against Torture (I.C.J. Reports 2012 (II),
pp. 444-445, para. 54). It was only in the Application instituting proceed-
ings that the alleged crimes against humanity under customary interna-
tional law were mentioned. The Court concluded that there existed a
dispute in regard to “the interpretation and application of Articles 6,
paragraph 2, and 7, paragraph 1, of the Convention” (ibid., p. 444,
para. 52), but that it “did not relate to breaches of obligations under cus-
tomary international law” (ibid., p. 445, para. 55). The Court knew that it
thus had jurisdiction, under the compromissory clause contained in Arti-
cle 30, paragraph 1, of the Convention against Torture, to deal with the
matter brought before it, and it could thus resolve the dispute. It was
clear that Belgium would not contemplate re-submitting to the Court a
dispute relating to obligations under customary international law. In fact,
Belgium welcomed the Judgment and was among those States which, in
addition to the African Union and the European Union, assisted Sene-
gal — in particular ﬁnancially — to comply with the Judgment. Senegal
is to be commended for the measures it has taken in the implementation
of its obligations. It charged Hissène Habré, who was found guilty of,
inter alia, torture by a Judgment rendered on 30 May 2016 and sentenced
to life imprisonment. The victims ﬁnally, after more than a quarter of a
century, have seen justice delivered. In light of these facts, the Court’s
Judgment in Questions relating to the Obligation to Prosecute or Extradite
(Belgium v. Senegal) should rather be seen as wise and not overly formal-
istic. The Court was certainly prudent not to foreclose any future devel-
opments in respect of obligations of States that might exist under
customary international law to prosecute perpetrators of alleged crimes
against humanity.


   29. It is true that the Marshall Islands had, for some time, not taken a
particularly active position on nuclear disarmament in multilateral fora,
and its voting until 2012 in the United Nations on these issues, for rea-
sons which do not need elaboration, did not indicate a disagreement with
the United Kingdom. However, as it appears from the record, the Mar-
shall Islands has, since 2010, and in particular since 2013, revisited its
position and voiced its dissatisfaction about the compliance, or rather
lack thereof, with obligations under Article VI of the NPT by nuclear
powers, among them the United Kingdom. In September 2013, its For-
eign Minister diplomatically “urge[d] all nuclear-weapons states to inten-
sify eﬀorts to address their responsibilities in moving towards an eﬀective
and secure disarmament” (see Judgment, para. 49; emphasis added). I do
not take issue with the Court’s analysis of this statement, although it does
indicate a shift in the Marshall Islands’ approach.




66

896        nuclear arms and disarmament (sep. op. tomka)

   30. In February 2014, the Marshall Islands, while renewing its call to
all nuclear powers made in the United Nations in September 2013,
expressed its views more openly, asserting that “States possessing nuclear
arsenals are failing to fulﬁl their legal obligations” regarding “multilateral
negotiations on achieving and sustaining a world free of nuclear weapons
[which] are long overdue” (Judgment, para. 28). The allegation is made
against all nuclear-weapon States, without exception. This has been sub-
sequently conﬁrmed by the fact that the Marshall Islands ﬁled, on
24 April 2014, nine Applications against the nine States which are known
or believed to possess nuclear weapons.

   31. The fact that the United Kingdom did not participate at the
Conference in Nayarit is not, in my view, legally relevant, since under
international law a State is not required to give notice to another State
of its intention to institute proceedings before the Court. A State can for-
mulate its claim in the Application seising the Court if it believes that it
has a dispute with another State, or considers that the other State is in
breach of international obligations owed to the Applicant. To require a
State to give prior notice may entail, in the present optional clause system
of the Court’s compulsory jurisdiction, a risk that the Court will be
deprived of its jurisdiction prior to receiving an Application instituting
proceedings. A number of declarations made under Article 36, para-
graph 2, of the Court’s Statute may be modiﬁed or withdrawn with imme-
diate eﬀect by simple notiﬁcation to the Secretary-General of the United
Nations. And it is not unknown that some declarations have been modi-
ﬁed in the past, including recently, in order to prevent another State from
bringing before the Court a particular dispute or a particular category
of disputes.
   32. The proceedings before the Court in this case have clariﬁed that
there is a dispute between the Marshall Islands and the United Kingdom
about the latter’s performance of its obligations under Article VI of the
NPT. Therefore, in my view, the conclusion that the Court has no juris-
diction in the absence of a dispute is not justiﬁed in the case at hand. In
order to aﬃrm its jurisdiction the Court would have to deal with the
other objections of the United Kingdom to its jurisdiction. The Court did
not consider it necessary to proceed that way in light of the conclusion it
reached on the ﬁrst objection.


                             II. Admissibility

  33. Assuming that all objections to jurisdiction raised by the United
Kingdom were to be rejected, the Court would proceed to the merits,
provided that the Application and the claims formulated therein are
admissible. In my view, however, the nature of the obligations in the ﬁeld
of nuclear disarmament, including of the obligations under Article VI of
the NPT, renders the Application inadmissible under the present, rather

67

897          nuclear arms and disarmament (sep. op. tomka)

unsatisfactory, system of the Court’s jurisdiction. Article VI of the NPT
reads as follows:
         “Each of the Parties to the Treaty undertakes to pursue negotia-
      tions in good faith on eﬀective measures relating to cessation of the
      nuclear arms race at an early date and to nuclear disarmament, and
      on a treaty on general and complete disarmament under strict and
      eﬀective international control.”
  34. The Court in its advisory opinion analysed this provision and
expressed its view in the following terms:
         “The legal import of that obligation goes beyond that of a mere
      obligation of conduct; the obligation involved here is an obligation
      to achieve a precise result — nuclear disarmament in all its aspects —
      by adopting a particular course of conduct, namely, the pursuit of
      negotiations on the matter in good faith.” (Legality of the Threat or
      Use of Nuclear Weapons, Advisory Opinion, I.C.J. Reports 1996 (I),
      p. 264, para. 99.)
The Court characterized the obligation as “twofold” — as an “obligation
to pursue and to conclude negotiations” (ibid., para. 100). It emphasized
that “any realistic search for general and complete disarmament,
especially nuclear disarmament, necessitates the co-operation of all
States” (ibid.).
   35. Indeed, “disarmament treaties or treaties prohibiting the use of
particular weapons” have been regarded as an instance of the kind of
treaty, “the objective of which can only be achieved through the inter-
dependent performance of obligations by all parties” 7. One respected
scholar, and now international judge, observes in this respect:

        “It is clear . . . in the context of a disarmament treaty, that each
      State reduces its military power because and to the extent that the
      other parties do likewise. Non-performance, or material breach, of
      the treaty by one of its parties would threaten the often fragile military
      balance brought by the agreement.” 8



   7 Bruno Simma and Christian J. Tams, “1969 Vienna Convention, Article 60: Termina-

tion or suspension of the operation of a treaty as a consequence of its breach”, in Olivier
Corten and Pierre Klein (eds.), The Vienna Convention on the Law of Treaties: A Commentary,
Vol. II, Oxford University Press, 2011, p. 1365. See also Yearbook of the International Law
Commission, 2001, Vol. II, Part Two, p. 119, paragraph 13 of the commentary to Article 42,
or James Crawford, The International Law Commission’s Articles on State Responsibility:
Introduction, Text and Commentaries, Cambridge University Press, 2002, p. 259.
   8 Linos-Alexander Sicilianos, “The Classiﬁcation of Obligations and the Multila-

teral Dimension of the Relations of International Responsibility” (2002) 13 (5) European
Journal of International Law, p. 1134.

68

898          nuclear arms and disarmament (sep. op. tomka)

In other words, the performance of the obligation by a State is condi-
tional on the performance of the same obligation by the other States 9. In
the ﬁeld of nuclear disarmament, it is unrealistic to expect that a State
will disarm unilaterally. International law does not impose such an obli-
gation. It rather provides for achieving that goal through negotiations in
good faith, through the co-operation of all States.
   36. The most noble and important goal of getting the world rid of
nuclear arms, to which the absolute majority — if not all — nations sub-
scribe, can realistically be achieved only through balancing the security
interests of the States concerned, in particular all nuclear powers and
other countries with signiﬁcant military capabilities.

   37. It seems that the Marshall Islands is aware of this reality. It has
ﬁled Applications against all nuclear powers alleging that they are in
breach of their obligations under the NPT and/or customary interna-
tional law. Six of the nuclear powers are not before the Court as they
have not accepted the Marshall Islands’ invitation to accept the Court’s
jurisdiction under Article 38, paragraph 5, of the Rules of Court.

   38. Enquiry into the compliance by one nuclear power with its obliga-
tions relating to nuclear disarmament, including any obligation to negoti-
ate in good faith, invites consideration of the position taken by all other
nuclear powers in relation to the same obligations which are or may be
binding on them. It is only with an understanding of the positions taken
by other States that the Court can stand on safe ground in considering
the conduct of any one State alone, which necessarily is inﬂuenced by the
positions of those other States, and whether that one State alone is open
to achieving the goal set down in Article VI of the NPT through bona fide
negotiations. This is not a question of ruling on the responsibility of those
other States as a precondition for ruling on the responsibility of the
Respondent such that the Monetary Gold principle would apply. It is
rather a question of whether it is possible for the Court, in this context,
to undertake consideration of a single State’s conduct without consider-
ing and understanding the positions taken by the other States with which
that State (the Respondent in the case at hand) would need to have nego-
tiated, and with which it would need to agree on the steps and measures
to be taken by all concerned in order to achieve the overall goal of nuclear
disarmament.
   39. The issues raised in the present proceedings are not of a bilateral
nature between the Marshall Islands and the United Kingdom. I am con-
    9 The nature of the obligation is well described in the commentary to the Articles on

State Responsibility as referring to an obligation “where each party’s performance is eﬀec-
tively conditioned upon and requires the performance of each of the others”: Yearbook of
the International Law Commission, 2001, Vol. II, Part Two, p. 119, paragraph 13 of the
commentary to Article 42; see also James Crawford, The International Law Commission’s
Articles on State Responsibility: Introduction, Text and Commentaries, Cambridge Univer-
sity Press, 2002, p. 259.

69

899        nuclear arms and disarmament (sep. op. tomka)

vinced that the Court cannot meaningfully engage in a consideration of
the United Kingdom’s conduct when other States — whose conduct
would necessarily also be at issue — are not present before the Court to
explain their positions and actions.
   40. This case illustrates the limits of the Court’s function, resulting
from the fact that it has evolved from international arbitration, which is
traditionally focused on bilateral disputes. The Statute of the Court is
expressly based on the Statute of its predecessor, the Permanent Court of
International Justice. That Statute was drafted in 1920 and major powers
opposed the idea of granting the Court compulsory jurisdiction. That
approach did not change in 1945 when the International Court of Justice
was conceived as the principal judicial organ of the United Nations. Had
the founders of that Organization endowed the Court with universal com-
pulsory jurisdiction, all Members of the United Nations would have been
subject to its jurisdiction. There would not have then existed obstacles to
the Court’s exercising its jurisdiction fully and thus contributing to the
achievement of the purposes and goals of the Organization.
   41. To my sincere and profound regret, I have to conclude that the
absence of other nuclear powers in the proceedings prevents the Court
from considering the Marshall Islands’ claims in their proper multilateral
context, which is also determined by the positions taken by those other
powers, and thus renders the Application inadmissible. For this reason I
have joined those of my colleagues who have concluded that the Court
cannot proceed to the merits of the case.


                                                (Signed) Peter Tomka.




70

